NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4250-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ROSENDO S. GOMEZ-SERPAS,
a/k/a SALOMON GOMEZSERPAS,
SALOMON GOMEZ, SALOMON
SERPAS, SALOMON GOMEZ-SEEPAS,
SALOMON G. SERPAS, and
SALOMON G. SEEPAS,

     Defendant-Appellant.
_________________________________

                    Submitted January 22, 2020 – Decided February 26, 2020

                    Before Judges Hoffman and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Union County, Indictment No. 16-08-0548.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Jaime Beth Herrera, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                    attorney for respondent (Timothy Mark Ortolani,
            Special Deputy Attorney General/Acting Assistant
            Prosecutor, of counsel and on the brief).

            Appellant filed a pro se supplemental brief.

PER CURIAM

      Tried before a jury, defendant Rosendo S. Gomez-Serpas appeals,

following his conviction and sentencing for first-degree murder, contrary to

N.J.S.A. 2C:11-3(a)(1) and (2); fourth-degree unlawful possession of a knife,

contrary to N.J.S.A. 2C:39-5(d); and third-degree possession of a weapon for an

unlawful purpose, contrary to N.J.S.A. 2C:39-4(d). We affirm.

                                       I.

      The following evidence was introduced at trial. At around 3:00 a.m. on

April 9, 2016, defendant went to Imperial Latino, a bar in Elizabeth, to pick up

his girlfriend, Dinora Rodriguez (Rodriguez), who was finishing her shift as a

waitress, despite having to wake up for work at 7:00 a.m. At some point that

night, Rodriguez served Mario Ortiz (Ortiz) drinks and promised to leave with

him, though she did not intend to do so. Rodriguez did this in accordance with

the bar's business scheme of inducing customers to stay and buy drinks for as

long as possible, including falsely leading them on. Ortiz and Rodriguez met at




                                                                        A-4250-17T1
                                       2
her previous job at a bar called Kucaramakara,1 and he saw her once before at

Imperial Latino.

      At the end of her shift, Rodriguez exited the bar to meet defendant in the

parking lot. She exited the bar with a co-worker, Gloria Rivera (Rivera), through

the vestibule area. Ortiz questioned her about leaving without him, grabbed her

by the arm, and was "pulling her to take her with him." Ortiz told Rodriguez

she was "going home with him."           Defendant, who was standing beside

Rodriguez, confronted Ortiz about grabbing Rodriguez, and informed Ortiz that

she was his girlfriend and he came to take her home.

      Thereafter, an altercation ensued between defendant and Ortiz. Defendant

and Rodriguez testified that during a verbal conflict, Ortiz became physical,

whipping defendant on his back with his belt, and threatening defendant. They

testified that defendant and Ortiz pushed each other, though the confrontation

was not captured on the video footage from the bar.           However, another

surveillance video showed defendant walking away from Ortiz and toward the

passenger side of his vehicle to retrieve a knife.




1
  The correct spelling of the bar is Kucaramakara. It is incorrectly spelled as
Cucaramacara in the record.
                                                                         A-4250-17T1
                                         3
      Defendant re-engaged with Ortiz, this time with the knife. Rodriguez and

Rivera stood between the two men and tried to stop their fighting, without

success. While defendant and Ortiz pushed and punched each other, and as Ortiz

continued to strike defendant with his belt, defendant lunged at Ortiz with the

knife twice, the second time plunging it into Ortiz's chest, which killed him

seconds later.

      Defendant testified that he did not see Ortiz fall at the time he stabbed him

and left the scene with his girlfriend. As defendant and Rodriguez got into

defendant's car, an unidentified male attempted to drag Ortiz's body out of the

way of cars in the parking lot. The man swung at defendant's car as it departed

with a belt wrapped around his hand, causing a crack in the back wi ndow.

Rodriguez testified that she and defendant drove straight home.

      Ortiz was pronounced dead at 5:00 a.m.           When Detective Brendan

Sullivan of the Homicide Task Force arrived at the scene, he asked the owner of

the bar to view any video footage that captured the incident. He was informed

a surveillance system was in place, but the camera over the front door where the

altercation initiated was not working at the time. Approximately ten hours later,

defendant was arrested at his home, while sleeping in his bed.




                                                                           A-4250-17T1
                                        4
      On August 5, 2016, defendant was indicted for first-degree murder (count

one); kidnapping, N.J.S.A. 2C:13-1(b)(1) (count two); and the weapons charges

(counts three and four). Count two was dismissed prior to trial.

      At trial, defendant contended that Ortiz was the aggressor who grabbed

his girlfriend and wanted to fight. Defendant testified Ortiz "came charging" at

him, threw punches, and that defendant acted in self-defense. On February 8,

2018, a jury found defendant guilty of first-degree murder and the weapons

charges.

      On March 23, 2018, defendant was sentenced to fifty-two years

imprisonment on the murder charge (count one), subject to the No Early Release

Act (NERA), N.J.S.A. 2C:43-7.2; eighteen months imprisonment on the

unlawful possession of a weapon charge (count three), to run concurrently with

the sentence imposed on count one; and four years imprisonment on the

possession of a weapon for an unlawful purpose charge (count four), also to run

concurrently with the sentence imposed on count one.

      Defendant's counsel presents the following claims on appeal:

            POINT I

            THE      JURY     INSTRUCTION    ON
            PASSION/PROVOCATION    MANSLAUGHTER
            IMPROPERLY FAILED TO ADDRESS MUTUAL


                                                                        A-4250-17T1
                                       5
COMBAT AS A SOURCE OF ADEQUATE
PROVOCATION. (Not Raised Below).

POINT II

IMPROPER COMMENTS MADE BY THE
PROSECUTOR THROUGHOUT THE TRIAL
EXCEEDED THE BOUNDS OF PROPRIETY BY
PREJUDICING THE JURY, THEREBY DEPRIVING
DEFENDANT OF HIS RIGHTS TO DUE PROCESS
AND A FAIR TRIAL. (Partially Raised Below).

A.   The Prosecutor's Opening and Closing
     Statements and References to What the State
     "Knows" and "Contends" Exceeded the Bounds
     of Propriety by Implying the Prosecutor Had
     Information That Jurors Did Not, and That Jurors
     Should Rely on in Their Deliberations.

B.   The Prosecutor's Juxtaposition of Ortiz as the
     Innocent Victim with no Criminal Record and
     Gomez-Serpas as the Hardened Criminal Sitting
     in Jail was Improper and Prejudiced the
     Defendant Such That He Was Denied a Fair Trial.

C.   The Prosecutor's Comments on Defendant's
     Silence and his Decision Not to Remain at the
     Scene and Provide a Statement to Police Violated
     His Constitutional Rights.

D.   The Prosecutor's Comment That the Absence of
     Video Footage in the Vestibule Meant Gomez-
     Serpas Was Probably Lying Was Improper and
     Deprived Defendant of a Fair Trial.




                                                        A-4250-17T1
                         6
      POINT III

      GOMEZ-SERPAS'S SENTENCE OF [FIFTY-TWO]
      YEARS IS EXCESSIVE, UNDULY PUNITIVE, AND
      MUST BE REDUCED BECAUSE THIS WAS THE
      [TWENTY-THREE]-YEAR-OLD     DEFENDANT'S
      FIRST CONVICTION AND THE CIRCUMSTANCES
      WERE UNLIKELY TO RECUR.

In his supplemental pro se brief, defendant contends:

      POINT I

      THE TRIAL COURT SHOULD HAVE SUA SPONTE
      INCLUDED     SELF-DEFENSE     AS    AN
      AFFIRMATIVE DEFENSE WHEN DEFENSE
      ATTORNEY LISTED ALTERNATIVE LESSER-
      INCLUDED    OFFENSES  TO    THE   JURY;
      ALTERNATIVELY, THE TRIAL COURT ERRED
      WHEN IT DID NOT SUA SPONTE CHARGE THE
      JURY WITH SELF-DEFENSE BECAUSE THERE
      WAS MORE THAN AMPLE EVIDENCE TO
      SUPPORT THAT DEFENSE AT THE CONCLUSION
      OF TRIAL.

      A.    N.J.S.A. 2C:3-4. Use of force in self-protection.

      B.    N.J.S.A. 2C:3-5. Use of force for the protection
            of other persons.

      POINT II

      THERE WAS INSUFFICIENT EVIDENCE TO
      SUPPORT A MURDER CONVICTION BECAUSE
      MURDER IS REDUCED TO MANSLAUGHTER
      WHEN IT IS COMMITED IN THE HEAT OF
      PASSION, N.J.S.A. 2C:11-4(b)(2).


                                                                A-4250-17T1
                                 7
            A.    Dinora Rodriguez's testimony.

            B.    Gloria Rivera's testimony.

            C.    The video footage.

                                       II.

      Defendant argues for the first time on appeal that the jury instruction the

trial court gave on passion/provocation manslaughter failed to address mutual

combat as a source of adequate provocation. The trial court instructed the jury

on passion/provocation manslaughter using the Model Jury Charges (Criminal),

"Murder,   Passion/Provocation     And       Aggravated/Reckless   Manslaughter"

(N.J.S.A. 2C:11-3a(1) and (2); 2C:11-4a, b(1) and b(2)) (rev. June 8, 2015).

Defendant challenges the following section of the jury charge:

            Passion/provocation manslaughter is a death caused
            purposely or knowingly that is committed in the heat of
            passion resulting from a reasonable provocation.

            Passion/provocation manslaughter has four factors
            which distinguish it from murder. In order for you to
            find defendant guilty of murder, the State need only
            prove the absence of any one of them beyond a
            reasonable doubt. The four factors are:

                  (1)   There was adequate provocation;

                  (2)    The      provocation          actually
                        impassioned defendant;



                                                                         A-4250-17T1
                                         8
                   (3)    Defendant did not have a reasonable
                          time to cool off between the
                          provocation and the act which
                          caused death; and

                   (4)    Defendant did not actually cool off
                          before committing the act which
                          caused death.

             The first factor you must consider is whether the State
             has proven beyond a reasonable doubt that the
             provocation was not adequate. . . . This is an objective
             standard and not a subjective standard personal to the
             defendant. For example, words alone do not constitute
             adequate provocation. On the other hand, a threat with
             a gun or a knife or a significant physical confrontation
             might be considered adequate provocation.

      As defendant failed to object to the jury charge, we review the claimed

error under the plain error standard and may reverse only if the error was "clearly

capable of producing an unjust result . . . ." R. 2:10-2; State v. Torres, 183 N.J.

554, 564 (2005). "[A] defendant waives the right to contest an instruction on

appeal if he does not object to the instruction." Torres, 183 N.J. at 564. Without

an objection, "there is a presumption that [a] charge was not error and was

unlikely to prejudice the defendant's case." State v. Singleton, 211 N.J. 157,

182 (2012) (citing State v. Macon, 57 N.J. 325, 333-34 (1971)).

      We have identified five factors to consider when reviewing a claim of

plain error in a jury instruction:


                                                                           A-4250-17T1
                                        9
            (1) the nature of the error and its materiality to the jury's
            deliberations;

            (2) the strength of the evidence against the defendant;

            (3) whether the potential for prejudice was exacerbated
            or diminished by the arguments of counsel;

            (4) whether any questions from the jury revealed a need
            for clarification; and

            (5) the significance to be given to the absence of an
            objection to the charge at trial.

            [State v. Docaj, 407 N.J. Super. 352, 365-66 (App. Div.
            2009) (citations omitted).]

      The crime of murder may be reduced to manslaughter when it is

"committed in the heat of passion resulting from a reasonable provocation."

N.J.S.A. 2C:11-4(b)(2). In this case, the jury charge gave two examples of

reasonable provocation including "a threat with a gun or a knife" and "a

significant physical confrontation." Defendant argues that mutual combat is

also considered adequate provocation but was not sufficiently incorporated in

the instruction.   He claims the trial court insinuated by its examples that

defendant had to be physically assaulted by Ortiz in order to have been provoked

under the statute. Because the jurors were not instructed that mutual combat

constitutes provocation to reduce murder to passion/provocation manslaughter,

defendant asserts he was denied his right to a fair trial.

                                                                            A-4250-17T1
                                        10
      In Docaj, we reviewed an erroneous jury charge on passion/provocation

manslaughter. The trial court in that case instructed that the jury had to find

"the acts which caused death [were] inadequate for the return of a reasonable

person's self-control" instead of adequate.       Docaj, 407 N.J. Super. at 364

(emphasis added). In applying the plain error standard, in the context of an

erroneous instruction on passion/provocation manslaughter, we considered

"whether the error made it easier for the State to get a conviction for murder as

opposed to passion/provocation manslaughter." Id. at 362. We concluded in

Docaj that the error was "isolated rather than pervasive in the charge" because

"[w]hen the error alleged concerns only a portion of the charge, the challenged

portion is not to be 'dealt with in isolation but . . . should be examined as a whole

to determine its overall effect[,]'" and the rest of the charge brought clarity to

the mistake. Id. at 363-64.

      Here, the trial court used the model jury charge on passion/provocation

manslaughter, which includes all the necessary elements to find defendant guilty

of murder or the lesser included offense of passion/provocation manslaughte r.

The charge included a description of the lesser included offense which is set

forth in N.J.S.A. 2C:11-4(b)(2) as "[a] homicide which would otherwise be




                                                                             A-4250-17T1
                                        11
murder . . . [that] is committed in the heat of passion resulting from a reasonable

provocation."

      In its instruction, the trial court set forth the required elements of

passion/provocation manslaughter, explaining the jurors must find "(1) [t]here

was adequate provocation; (2) [t]he provocation actually impassioned

defendant; (3) [d]efendant did not have a reasonable time to cool off between

the provocation and the act which caused death[;] and (4) [d]efendant did not

actually cool off before committing the act which caused death." See State v.

Mauricio, 117 N.J. 402, 411 (1990). The court also instructed that if any one of

those factors are not met, and defendant purposely or knowingly caused the

individual's death, defendant must be found guilty of murder.

      Defendant contends that placing the phrase, "physical confrontation"

immediately after "threat with a gun or knife" implies that a conflict is only

adequate provocation when it is one-sided. And defendant argues the phrasing

insinuates he had to be physically assaulted by Ortiz in order to be adequately

provoked under the statute. Further, defendant asserts the trial court did not

sufficiently instruct the jury on the possibility of reducing murder to

passion/provocation manslaughter on the basis of adequate provocation. We

disagree.


                                                                           A-4250-17T1
                                       12
      Adequate provocation "is a legal term of art" and "encompass[es] a range

of situations in which . . . a reasonable [person loses] his [or her] normal self-

control." State v. Powell, 84 N.J. 305, 311 n. 4 (1980) (citation omitted). Under

common law, one of these situations includes where there is mutual combat, "on

equal terms and [with] no unfair advantage taken of the deceased." State v.

Crisantos, 102 N.J. 265, 274 (1986).

      Other formulations of the rule of mutual combat include if the fight is

"enter[ed] into . . . willingly, as distinguished from the case in which one is

clearly attacking . . . ; if the intent to kill . . . is formed in the heat of the

encounter, rather than in advance . . . ; and if the encounter reaches the

proportion of actual physical contact, . . . sufficient to arouse the passions of a

reasonable man . . . ." Id. at 275, n. 8. However, "if a person, under color of

fighting on equal terms, kills the other with a deadly weapon which he used from

the beginning or concealed on his person from the beginning, the homicide

constitutes murder." Id. at 275. (citation omitted).

      Here, the trial court's language tracked the model jury charge verbatim,

and is therefore presumed proper. See State v. R.B., 183 N.J. 308, 325 (2005)

(instructing trial courts to follow the model jury charges and read them "in their

entirety to the jury."); Mogull v. C.B. Commercial Real Estate Grp., Inc., 162


                                                                           A-4250-17T1
                                       13
N.J. 449, 466 (2000) (noting that "[i]t is difficult to find that a charge that

follows the Model Charge so closely constitutes plain error").

      The trial court issued instructions that tracked the relevant model jury

charge and were consistent with the governing law on passion/provocation

manslaughter, as set forth above. Contrary to defendant's assertions, the court's

instructions correctly informed the jury as to a "significant physical

confrontation" and failing to use the "mutual combat" language did not

constitute plain error. Importantly, it was the State's burden to prove, beyond a

reasonable doubt, that      defendant    committed   murder as        opposed    to

passion/provocation manslaughter.       And, a jury's adherence to a court's

instruction is presumed. State v. Loftin, 146 N.J. 295, 390 (1996).

      Moreover, there is overwhelming evidence in the record to support the

jury's verdict that defendant murdered Ortiz. The video footage clearly shows

defendant retrieving a knife from his vehicle and pursuing Ortiz prior to any

contact between the two. The footage reveals defendant heading toward his car

with Ortiz following him. Only after defendant began wielding the knife and

pursuing Ortiz did he remove his belt to defend against defendant.

      Despite testimony that Ortiz made physical contact with defendant earlier,

not captured by video surveillance, there is sufficient, credible evidence to


                                                                          A-4250-17T1
                                        14
support the State's version of events. Based upon our careful review of the

record, we are satisfied there is ample evidence that defendant's intent to kill or

inflict harm did not arise during the heat of a physical encounter. Consequently,

an instruction on mutual combat was unnecessary.

      Defense counsel's theory of the case was also consistent with the trial

court's instruction on "significant physical confrontation," making an additional

charge on mutual combat unnecessary. Defense counsel painted a picture of a

"five foot two and 120 pound" man (defendant) being provoked by another man

"several inches taller and 190" (Ortiz).         According to defense counsel's

explanation, the video showed Ortiz "at no time trying to back away, at no time

trying to avoid a fight," with defendant unable to retreat. Defense counsel

described the circumstances leading to passion/provocation manslaughter as

defendant being "provoked into fighting . . . caus[ing] him to simply lose self-

control. . . . Everything happens, boom, boom, boom, like that. He's insulted,

he's hit, he goes to the car. The other man is on top of him virtually. . . . They're

back and forth. No one is backing off."

      Moreover, while questions from the jury revealed a need for clarification,

any confusion was adequately addressed by the trial judge.             During their

deliberations, the jurors posed three related questions:


                                                                             A-4250-17T1
                                        15
             Is threat of a significant physical confrontation enough
             to constitute adequate provocation or must physical
             contact occur?

             Or, put another way, must the threat of significant
             physical confrontation be more than verbal?

             Would following someone to his car constitute enough
             of a threat of significant physical confrontation to be
             considered adequate provocation?

The trial court aptly responded:

             To answer your question, first I'll remind you that the
             jury charge should be considered as a whole and you
             should not pick out any particular part and
             overemphasize it. In answering your question, I can tell
             you that words alone are not adequate provocation.
             Instead of addressing the very specific scenarios in your
             question, I can tell you that the rule is that the question
             concerning provocation is whether the claimed
             provocation was adequate. Whether or not the claimed
             provocation was adequate will depend upon the facts
             and circumstances as you find them. A key is whether
             the loss of self-control, if that occurred, was a
             reasonable reaction to those circumstances. The
             standard you must use is an objective one. Said
             differently, would an ordinarily reasonable, prudent
             person have lost their self-control under the
             circumstances as you find them.

Upon hearing the proposed answer to the jury's question, defense counsel

responded, "That would be fine." After the trial judge's additional explanation

and further viewings of the video, the jury did not request any further

clarification.

                                                                           A-4250-17T1
                                        16
      Because    the   trial   court   followed   the    model   jury   charge   on

passion/provocation manslaughter, there was no plain error warranting reversal.

Defendant's claim to the contrary clearly lacks merit.

                                        III.

      Next, defendant argues that he was denied his right to a fair trial due to

several instances of alleged prosecutorial misconduct. First, defendant asserts

that during his opening statement, the prosecutor commented "the [S]tate knows

that Mr. Serpas murdered the victim." The trial court immediately gave a sua

sponte curative instruction to the jury:

            THE COURT: [Prosecutor], stop there. . . . All right.
            Ladies and gentlemen, during the State's opening
            statement you just heard refence to what the State
            knows. What the State knows -- and I'm using air
            quotes -- or thinks it knows doesn't matter. What
            matters is the evidence that's going to be presented in
            this case and the facts that you find. You are to do that
            independently among yourselves when it's time to
            deliberate. The comments by the prosecutor as to what
            the State knows are stricken and are not to be
            considered in any way, shape or form by you during this
            case.

      Defendant further asserts that the alleged prosecutor's error may have been

addressed by the curative instruction, however, the prosecutor continued th is

theme during his summation. In his summation, the prosecutor used the phrase

"the State contends" more than twenty times, and "we know" and the "State

                                                                           A-4250-17T1
                                        17
thinks" throughout his argument, according to defendant. No objection was

made during the prosecutor's summation by defense counsel.

      A prosecutor plays two unique roles, having "to represent vigorously the

[S]tate's interest in law enforcement and at the same time help assure that the

accused is treated fairly and that justice is done . . . ." State v. Mahoney, 188

N.J. 359, 376 (2006) (quoting State v. Ramseur, 106 N.J. 123, 323-24 (1987)).

Therefore, "[i]t is as much his duty to refrain from improper methods calculated

to produce a wrongful conviction as it is to use every legitimate means to bring

about a just one." State v. Farrell, 61 N.J. 99, 105 (1972) (quoting Berger v.

United States, 295 U.S. 78, 88 (1935)). While prosecutors are expected to make

"vigorous and forceful" arguments to the jury, State v. Frost, 158 N.J. 76, 82

(1999), they are forbidden from advancing improper ones. State v. Lazo, 209

N.J. 9, 29 (2012). Their arguments are bound "to facts revealed during the trial

and reasonable inferences to be drawn from that evidence." Frost, 158 N.J. at

85. (citation omitted).

      Because of the importance of a prosecutor's role, "prosecutorial

misconduct can be a ground for reversal where the prosecutor's misconduct was

so egregious that it deprived the defendant of a fair trial." R.B., 183 N.J. at 332

(quoting Frost, 158 N.J. at 82-84).      To warrant such a severe remedy, an


                                                                           A-4250-17T1
                                       18
appellate court must be convinced the error was "clearly capable of producing

an unjust result . . . ." Id. at 330 (alteration in original) (quoting R. 2:10-2).

"The possibility must be real, one sufficient to raise a reasonable doubt as to

whether [it] led the jury to a verdict it otherwise might not have reached." Ibid.

(alteration in original) (quoting State v. Bankston, 63 N.J. 263, 273 (1973)).

"[E]ven when an individual error or series of errors does not rise to reversible

error, when considered in combination, their cumulative effect can cast

sufficient doubt on a verdict to require reversal." State v. Jenewicz, 193 N.J.

440, 473 (2008).

      It is also well established that a prosecutor is "afforded considerable

leeway" during summation, although "a prosecutor must refrain from improper

methods that result in wrongful conviction . . . ." State v. Smith, 167 N.J. 158,

177 (2001) (citing Frost, 158 N.J. at 82-83); State v. Harris, 141 N.J. 525, 559

(1995); Farrell, 61 N.J. at 105. However, "'not every deviation from the legal

prescriptions governing prosecutorial conduct' requires reversal."       State v.

Jackson, 211 N.J. 394, 408-09 (2012) (quoting State v. Williams, 113 N.J. 393,

452 (1988)).

      A reviewing court evaluates challenged remarks in the context of the

summation as a whole. State v. Atwater, 400 N.J. Super. 319, 335 (App. Div.


                                                                          A-4250-17T1
                                       19
2008) (citing State v. Carter, 91 N.J. 86, 105 (1982)). Reversal is warranted

only if the remarks were "clearly and unmistakably improper" and "substantially

prejudiced the defendant's fundamental right to have a jury fairly evaluate the

merits of his or her defense." State v. Ingram, 196 N.J. 23, 43 (2008) (quoting

State v. Harris, 181 N.J. 391, 495 (2004)).

      We reject defendant's assertion that the prosecutor's comments during his

opening and closing statements deprived defendant of a fair trial. Whether a

curative instruction was adequate depends on, first, "the nature of the

inadmissible evidence the jury heard, and its prejudicial effect[,]" second, "an

instruction's timing[,]" and third, the context of the case and the court's

"tolerance for the risk of imperfect compliance." State v. Herbert, 457 N.J.

Super. 490, 505-08 (App. Div. 2019).

      First, the trial court's instruction sufficiently negated any prejudice from

the prosecutor's use of "we know" in his opening statement. "The adequacy of

a curative instruction necessarily focuses on the capacity of the offending

evidence to lead to a verdict that could not otherwise be justly reached." Id. at

505 (quoting State v. Winter, 96 N.J. 640, 647 (1984)). The court's instruction

was clear, specifically addressed the problematic statement, and emphasized

how it must not be considered by the jury. Because of the manner in which the


                                                                          A-4250-17T1
                                       20
trial court handled the issue, he minimized the improper statement's prejudicial

effect.

        Second, the court issued the curative instruction immediately, without

hesitation and without objection from defense counsel. Because "a swift and

firm instruction is better than a delayed one[,]" the court's efficiency here weighs

in favor of the instruction's impact. Id. at 505-06. (quoting Winter, 96 N.J. at

648).

        Lastly, the context of the error allows for its tolerance. "[E]ven in criminal

cases involving errors of constitutional dimension, 'not "any" possibility [of an

unjust result] can be enough for a rerun of the trial.'" Id. at 507 (second

alteration in original) (quoting Winter, 96 N.J. at 647). Instead, there must be a

real possibility that the error "led the jury to a result it otherwise might not have

reached." Ibid. (Winter, 96 N.J. at 647). Here, the prosecutor's use of "the State

knows" phrase was offered in the context of what the State intended to present

and what the evidence would reveal.

        Even if the comment was interpreted as an assertion that the State was

certain of defendant's state of mind during the incident, the evidence adduced at

trial established defendant's purposeful and knowing killing. Defendant also

provided extensive argument during trial to refute that point. Ultimately, the


                                                                              A-4250-17T1
                                         21
evidence was "compelling and show[ed] the defendant as the aggressor[,]"

minimizing the significance of the prosecutor's comment during his opening

statement and lessening its prejudicial effect.

      In a similar vein, we reject defendant's argument that the prosecutor's use

of "the State contends" and "the State thinks" in summation deprived defendant

of a fair trial. By saying that the State is arguing a certain point is not an

expression of official opinion but the essence of a prosecutor's summation. A

prosecutor is afforded wide latitude in summation as long as he "stays within

the evidence and the legitimate inferences therefrom . . . ." State v. Mayberry,

52 N.J. 413, 437 (1968).

      The prosecutor may not present to the jury an expression of personal or

official opinion unless he "makes it perfectly plain that his belief is based solely

on the evidence that has been introduced at the trial." State v. Rivera, 437 N.J.

Super. 434, 446 (App. Div. 2014).        Defense counsel does not cite to any

instances in the prosecutor's summation where he referenced facts not presented

to the jury or expertise based on his official position. Therefore, we conclude

there is no basis to reverse defendant's conviction based on prosecutional

misconduct based upon comments made during the prosecutor's opening and

closing statements.


                                                                            A-4250-17T1
                                        22
      The next claimed error by defendant was the prosecutor's presentation of

the video footage narrated with his version of the facts:

             The State contends and you'll see this on the video that
             [Rodriguez] -- and you can see her in this stopped
             picture right here. She's kind of antagonized by the
             defendant at this point. Defendant was angry that he
             got there, that he had to wait, that he had to get up in
             the morning. So he's already angry. Now he had to
             wait for her and they're having some words. So she is
             giving him the "whatever" sort of sign. That's
             something that you have to determine. That's what the
             State contends.

      No objection was made during the closing statement. We perceive no

error because the prosecutor reasonably inferred that Rodriguez's gesture was

made out of her frustration based on the evidence produced in the case.

      Next, defendant argues that the prosecutor's reference to defendant being

imprisoned and to Ortiz as never having been in trouble warrants reversal and a

new trial. The following testimony about defendant's incarceration took place

during the trial.

             [PROSECUTOR]: Do you love [defendant]?

             RODRIGUEZ: A little.

             [PROSECUTOR]: Did you -- you go to the jail to visit
             him, right?

             [DEFENSE COUNSEL]: Objection.


                                                                          A-4250-17T1
                                       23
            THE COURT: Overruled.

            RODRIGUEZ: Sometimes.

            [PROSECUTOR]: As a matter of fact, you and I talked
            this week; right?

                  ....

            RODRIGUEZ: Yes.

            [PROSECUTOR]: And you told me and a detective that
            you went and saw him this Saturday; right?

            THE COURT: Sidebar.

      Before Rodriguez answered the question about visiting defendant, both

counsel agreed to the following curative instruction read to the jury:

            Ladies and gentlemen, the last question is stricken. It
            should not be considered by you. The issue of whether
            or not [defendant] was held in custody at any point in
            time is of no moment to your deliberations and your
            decision upon the issues presented to you and should
            not play any role whatsoever in your deliberations on
            this matter.

The curative instruction was promptly given, and the improper question was

directed at Rodriguez's potential bias, not to prove defendant's imprisonment.

Hence, the curative instruction was sufficient, and reversal is not warranted. See

Herbert, 457 N.J. Super. at 505-08




                                                                          A-4250-17T1
                                       24
      Moreover, during the trial, a detective testified that when looking to

Ortiz's background, "There wasn't much to find out about him. Immigrant from

Central America. He was a laborer. He lived on William Street in Elizabeth.

Had never been arrested. That was about it." Later in the State's summation,

the prosecutor said:

            For all we know -- and what [we do] know about
            [Ortiz], besides the fact that he died, is the fact that the
            officer said -- the detective said he's never been in
            trouble. He's never been arrested. Does this make
            sense that this is the kind of character that this man is
            going to have all of a sudden? He's now moved up from
            never being in trouble to assaulting some [woman],
            pulling off belts, fighting someone?

      Defendant contends the prosecutor inappropriately characterized the

detective's statements about Ortiz never being arrested or in trouble, and in

conjunction with the State's insinuation that defendant was incarcerated, led to

an implication that defendant acted out-of-character and Ortiz did not. Neither

individual had a criminal record.

      Defendant's theory of the case was that Ortiz assaulted him first, while the

State's theory was that defendant assaulted Ortiz. Therefore, the character of

Ortiz was relevant. See N.J.R.E. 404(a)(2) (allowing "[e]vidence of a pertinent

trait of character of the victim of the crime offered by an accused or by the

prosecution to rebut the same, or evidence of a character trait of peacefulness of

                                                                           A-4250-17T1
                                       25
the victim offered by the prosecution in a homicide case to rebut evidence that

the victim was the first aggressor . . ."). We conclude the detective properly

testified about Ortiz's character to the jury, without objection from defense

counsel, and is not reversible error. Based on the evidence the prosecutor

reasonably inferred that Ortiz's lack of a criminal record belied defendant's

theory that Ortiz was the aggressor.

       Defendant also contends that the prosecutor improvidently commented on

defendant's pre-arrest silence during his summation.           During her cross-

examination, Rodriguez testified that after the altercation, neither she nor

defendant called the police and "[t]here were other people there."

             But look at some of the things that he didn't do. He
             never called the police. Come on. He says he's
             defending himself. He never calls the police. He never
             calls 9-1-1. He doesn't ask for EMTs. He's not trying
             to help resuscitate [Ortiz]. . . . He doesn't wait for the
             authorities to show up. I mean, if you really deep down
             inside think hey, I was defending myself, you'll stay.
             He fled.

       "[W]hen silence precedes the arrest and the administration of Miranda2

warnings, the Fifth Amendment and the Due Process Clause of the Fourteenth

Amendment do not bar the prosecution from using the silence to impeach the



2
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-4250-17T1
                                        26
defendant's credibility at trial if he testifies." State v. Stas, 212 N.J. 37, 53

(2012) (citing Jenkins v. Anderson, 447 U.S. 231, 238-41 (1980)). Where "there

is no governmental compulsion associated with defendant's pre-arrest . . .

silence, when the defendant testifies at trial, and when the objective

circumstances demonstrate that a reasonable person in defendant 's position

would have acted differently," impeachment of defendant's pre-arrest silence is

proper. Id. at 57. (quoting State v. Brown, 190 N.J. 144, 158-59 (2007)).

Comment on defendant's pre-arrest silence is proper for credibility purposes, but

not "as substantive evidence of a defendant's guilt." Id. at 58.

      Stated another way, there is no violation of the right to self-incrimination

by commenting on pre-arrest silence if, "when viewed objectively and neutrally

in light of all circumstances, it generates an inference of consciousness of guilt

that bears on the credibility of the defendant when measured against th e

defendant's apparent exculpatory testimony." State v. Brown, 118 N.J. 595, 615

(1990). Where a reasonable person under similar circumstances to the defendant

"would naturally have come forward and mentioned his or her involvement in

the criminal episode, particularly when . . . assessed against the defendant's

apparent exculpatory testimony[,]" the court may admit evidence of pre-arrest

silence. Id. at 613-14. If evidence of defendant's silence is to come in, the trial


                                                                           A-4250-17T1
                                       27
court should instruct the jury how the evidence is meant to be used. Stas, 212

N.J. at 57.

      Defendant argues the prosecutor's reference to his silence was not meant

to impeach him, but to show he killed Ortiz purposely and knowingly, thereby

constituting substantive evidence.     The State disagrees and contends the

prosecutor's repeated references in summation to defendant's claim he was

trying to defend himself opened the door for the State to impeach his credibility.

We discern no error.

      There were no allegations of governmental compulsion, defendant

testified at trial, and the prosecutor's commentary contained the appropriate

substance, namely that it asked the jury to consider whether they would have

come forward and mentioned their involvement in the criminal episode under

the same circumstances, had the exculpatory evidence of defendant's self-

defense been true. The trial court reminded the jurors on more than one occasion

that "closing arguments are not evidence" and that their "recollection of what

the evidence is . . . controls." Therefore, defendant's argument that the State

mentioning defendant's pre-arrest silence constituted reversible error is devoid

of merit.




                                                                          A-4250-17T1
                                       28
      Next, defendant argues that the prosecutor's comments in summation

relative to the video evidence were improper because they implied only the facts

supported by the video footage were reliable. The challenged portion of the

prosecutor's summation includes the following:

             [T]his part on the left shows the vestibule of the
             Imperial Latino Lounge . . . . What happened in front
             of that door? If you were on trial and you had been
             accused or blamed of something serious and there was
             a video that showed it, if you had an excuse or wanted
             to make an excuse or wanted to fabricate, where would
             you do it? You would do it in the place where you
             really can't see what's going on.

             Well, the State contends that there are a lot of problems
             with defense counsel's version of the facts. Remember,
             videos don't lie.

Defendant asserts he was not responsible for the malfunctioning video camera

in the vestibule of the bar, and it is self-evident that a conflict originated in that

area before the recorded confrontation, given the demeanor of both men.

      We conclude the prosecutor was within his bounds by commenting on the

believability of defendant's story.      For instance, defendant and Rodriguez

testified that Ortiz took his belt off in the vestibule and struck defendant, while

the video footage shows Ortiz taking off his belt only after defendant retrieve d

his knife. This was a fair comment on the evidence, and defendant's contention

that prosecutional misconduct occurred fails.

                                                                              A-4250-17T1
                                         29
                                        IV.

      Defendant also argues that his sentence was excessive. We disagree. Trial

judges have broad sentencing discretion as long as the sentence is based on

competent credible evidence and fits within the statutory framework. State v.

Dalziel, 182 N.J. 494, 500 (2005). When the trial court has applied correct legal

principles and sentenced in accordance with the guidelines, we should not

overturn the sentence unless it is so clearly unreasonable as to shock the judicial

conscience. Id. at 501 (citing State v. Roth, 95 N.J. 334, 363-65 (1984)). If a

sentencing judge has identified and balanced the aggravating and mitigating

factors, and their existence is supported by sufficient credible evidence in the

record, we are obligated to affirm. State v. Cassady, 198 N.J. 165, 180-81

(2009).

      Pursuant to N.J.S.A. 2C:11-3(b)(1), "a person convicted of murder shall

be sentenced . . . by the court to a term of [thirty] years, during which the person

shall not be eligible for parole, or be sentenced to a specific term of years which

shall be between [thirty] years and life imprisonment of which the person shall

serve [thirty] years before being eligible for parole." The unlawful possession

of a weapon charge was punishable up to eighteen months imprisonment and




                                                                            A-4250-17T1
                                        30
conviction for third-degree possession of a weapon for an unlawful purpose was

punishable up to five years imprisonment.

      At the sentencing hearing, the court noted:

             The defendant testified at trial, as did his girlfriend.
             Both of them lied about the event. Both promoted a
             story that the victim took off his belt and hit defendant
             virtually immediately upon leaving the bar. . . .
             However, the video shows that the victim did not take
             his belt off until after defendant threatened him with the
             knife.

             The defendant has not accepted responsibility for his
             actions. He did not do so at trial. He did not do so
             today . . . . He has maintained his position that the
             defendant was [not] the aggressor and that he just
             wanted the victim to go away.

             That position is completely and utterly unsupportable,
             given the video evidence in this case.

      For these reasons, we conclude the trial court appropriately applied

aggravating factors three, N.J.S.A. 2C:44-1(a)(3) (likelihood that defendant will

commit another offense), and nine, N.J.S.A. 2C:44-1(a)(9) (need to deter

defendant and others from violating the law). The court found mitigating factor

seven, N.J.S.A. 2C:44-1(b)(7) (lack of a criminal record), applied but gave it

little weight.

      Defendant argues the sentencing court erred by not considering mitigating

factors, three, five, and eight. Factor three addresses whether defendant acted

                                                                          A-4250-17T1
                                        31
under "a strong provocation"; factor five considers whether the victim induced

or facilitated the crime; and factor eight considers whether defendant's conduct

was the result of circumstances unlikely to occur. N.J.S.A. 2C:44-1(b)(3)(5)(8).

Defendant argues mitigating factor three applies because Ortiz provoked him by

grabbing Rodriguez and following defendant across the parking lot. Similarly,

he contends mitigating factor five applies because, not only did Ortiz follow

defendant to the car, he did not retreat after defendant brandished the knife.

Defendant claims mitigating factor eight applies because he did not have a prior

criminal record and the specific circumstances of this case would not present

themselves the same way again.

      We are satisfied the sentencing court did not err in finding mitigating

factors three, five, and eight were inapplicable. As to factors three and five, the

record does not support that Ortiz was the initial aggressor. Factor eight is

misconstrued by defendant. The fact that defendant had no prior record is not

dispositive of this question. State v. Varona, 242 N.J. Super. 474, 491 (App.

Div. 1990) (finding that despite the defendant's lack of a prior criminal record,

under the circumstances presented, the sentencing court properly found he

would commit another crime in the future.) We are unpersuaded by defendant 's

argument that the sentencing court did not take into account his youth, being


                                                                           A-4250-17T1
                                       32
twenty-two years old at the time of the murder. No viable argument has been

presented by defendant as to why the sentencing court should have considered

his age as a non-statutory mitigating factor.

      We are satisfied that the sentencing court acted well within its discretion

in identifying and weighing the aggravating and mitigating factors supported by

the evidence, and imposed a sentence within the permissible range for the

offense. State v. Bieniek, 200 N.J. 601, 608 (2010). As the court applied correct

legal principles, and the sentence is amply supported by the record and does not

shock our judicial conscience, we discern no basis to disturb it. Roth, 95 N.J. at

363-64.

                                       V.

      Finally, we address the arguments raised in defendant's supplemental pro

se brief. Defendant contends that the trial court erred by not sua sponte charging

the jury on self-defense because there was ample evidence to warrant its

inclusion. This argument is devoid of merit.

      "When the same conduct of a defendant may establish the commission of

more than one offense, the defendant may be prosecuted for each such offense."

N.J.S.A. 2C:1-8(a). A trial court "shall not charge the jury with respect to an

included offense unless there is a rational basis for a verdict convicting the


                                                                          A-4250-17T1
                                       33
defendant of the included offense." N.J.S.A. 2C:1-8(e). And, the use of force

in self-protection, N.J.S.A. 2C:3-4, and the use of force for the protection of

other persons, N.J.S.A. 2C:3-5, are not lesser included offenses for the crime of

murder, but serve as defenses to those crimes.

      Saliently, in order for self-defense to have been considered here,

defendant would have been obligated to serve "written notice on the prosecutor

if [he] intend[ed] to rely on . . . General Principles of Justification, 2C:3-1 to

2C:3-11 . . . ." R. 3:12-1. Defendant did not serve the required written notice

on the prosecutor. The record shows that the issue of self-defense was addressed

by the trial court during defense counsel's opening statement:

            [DEFENSE COUNSEL]: [I]n real life a homicide can
            lack some of the elements that rise to the level of a
            murder. It can be an aggravated manslaughter or a
            manslaughter or even self-defense. I ask you to pay
            careful --

            THE COURT: Sidebar.

                  ....

            THE COURT: [Counsel], I didn't see a [Rule] 3:12
            notice on self-defense. My understanding is self-
            defense is not in the case.

            [DEFENSE COUNSEL]: I think we discussed this from
            the beginning that it was.



                                                                          A-4250-17T1
                                       34
            [PROSECUTOR]: Passion/provocation and you're
            talking he might have a gun and defending against a
            gun.

            THE COURT: The only discussion I was party to was
            in chambers and it was a fair warning to the State that
            the defendant might argue for passion/provocation.
            There was no reference to self-defense. Self-defense is
            a complete defense and requires a notice. There's been
            no notice, formal or informal.

                  ....

            [PROSECUTOR]: My question is that the jury be asked
            to -- that that be stricken from the record because of the
            lack of notice and that it's improper.

            THE COURT: [Defense counsel].

            [DEFENSE COUNSEL]: I have no problem if you want
            to strike that.

Therefore, self-defense was never a part of this case and no jury instruction on

self-defense was required.

      Lastly, defendant argues the State failed to prove he caused Ortiz's death

purposely or knowingly, and that the killing was not in the heat of passion

resulting from reasonable provocation. Defendant cites to Ortiz trying to take

Rodriguez forcibly, physically attacking him at first with his belt, and charging

at him while defendant walked to his car.




                                                                         A-4250-17T1
                                       35
      A jury's verdict should not be disturbed simply because reasonable minds

may have reached a different conclusion after considering the evidence.

"Rather, our obligation is to determine whether there is adequate evidence to

support the judgment rendered below." State v. Emery, 27 N.J. 348, 353 (1958).

Based upon our careful review of the record, we are satisfied that the jury heard

the facts of the case, considered arguments of counsel, and received appropriate

instructions from the trial court. There is ample support for the jury 's finding of

defendant's guilt based upon sufficient, credible evidence and therefore, a new

trial is not warranted.

      Affirmed.




                                                                            A-4250-17T1
                                        36